Citation Nr: 1737555	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a bilateral eye condition and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a right hamstring injury and, if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for a right ankle condition and, if so, whether service connection may be granted.

4.  Entitlement to service connection for prostate cancer due to herbicide agent exposure.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a left ankle condition.
7.  Entitlement to an initial compensable rating for bilateral hearing loss prior to August 17, 2016, and a rating in excess of 10 percent thereafter.

8.  Entitlement to a compensable rating for residuals of partial rupture, left hamstring, muscle group XIII (left hamstring injury).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.  

In May 2017 the Veteran and his spouse testified before the undersigned in a central office hearing in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issues of entitlement to service connection for a bilateral eye condition, a right hamstring injury, and a right ankle condition and entitlement to higher ratings for bilateral hearing loss and residuals of left hamstring injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the Veteran's claims of service connection for a bilateral eye condition and a right hamstring injury, and declined to reopen a claim for a right ankle condition.  In February 2007, the RO notified him by letter of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the January 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claims of entitlement to service connection for a bilateral eye condition, a right hamstring injury, and a right ankle condition.

3.  The evidence does not establish that the Veteran was exposed to certain herbicide agents, presumptively or directly.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for a bilateral eye condition, a right hamstring injury, and a right ankle condition is final.  38 U.S.C. § 7105 (2016); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for a bilateral eye condition, right hamstring injury, and a right ankle condition.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 1116, 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A January 2007 rating action denied service connection for a bilateral eye condition and a right hamstring injury, and declined to reopen a service connection claim for a right ankle condition.  The Veteran did not file an NOD with the January 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the January 2007 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

Evidence submitted since the January 2007 rating decision includes lay evidence, VA and private treatment records, and May 2017 hearing testimony.  

The bilateral eye condition claim was denied on the basis of no in-service treatment/complaints and no current disability.  The Veteran testified in 2017 that his eyes were injured in service working on the runway when they were exposed to debris, dirt, and sand and that his eyes feel like they are full of sand.  He testified that he is having the same problem today with his eyes that he had on active duty.

The right hamstring claim was denied on the basis of no in-service injury, but the Veteran testified at hearing that he injured his right leg playing football in service, and VA and private treatment records show chronic right knee pain that the Veteran relates to this claimed right hamstring injury.

The right ankle claim was originally denied on the basis of no current disability, but the new evidence includes reports of current right ankle pain in an October 2007 private treatment record and an April 2012 VA treatment record. 

This evidence is new, is not duplicative or cumulative of evidence previously of record, and relates unestablished facts necessary to substantiate the claims.  The Board finds it meets the low threshold of Shade and is therefore new and material.  The Board reopens the Veteran's claims of entitlement to service connection for a bilateral eye condition, a right hamstring injury, and a right ankle condition for de novo review on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Further development is needed prior to adjudication; the merits of these issues are addressed in the REMAND portion of the decision below.  

II.  Prostate Cancer

The Veteran seeks entitlement to service connection for prostate cancer on the theory that it was caused by exposure to herbicide agent.  Specifically, he contends that there were two methods of exposure while he was stationed at Takhli Air Force Base in Thailand from June 1969 to July 1970.  First, he reports that he physically set foot on land in the Republic of Vietnam.  Second, he reports that he was assigned to help clear debris off of runways from aircraft flying in from Vietnam.

The Veteran does not contend and the evidence does not suggest that his prostate cancer is related to service in any way other than through herbicide exposure.  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained below, the evidence does not establish that the Veteran was exposed to herbicide agent in service.  Where the evidence does not establish that an event, injury, or disease occurred in service, VA is not obligated to provide a medical examination.  38 C.F.R. § 3.159(c)(4)(i)(B); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  Further, the evidence does not indicate that the prostate cancer may be associated with his active military service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current disability of prostate cancer is undisputed.  Service connection for prostate cancer is presumptive for veterans who were exposed to certain herbicide agents during active military, naval, or air service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Thus, this appeal turns on whether the Veteran was exposed to certain herbicide agents.

Presumptive Herbicide Agent Exposure

Service connection for certain diseases, including prostate cancer, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Board has considered the places, types, and circumstances of the Veteran's service pursuant to 38 U.S.C. § 1154(a).  Service personnel records show that his military occupational specialty (MOS) when he was in Thailand was Personnel Technician and his duty title was "NCOIC (Non-Commissioned Officer in Charge), Reenlistment and Separation."  He served as the Base Reenlistment and Separations NCO and his performance reports were outstanding.  His duty descriptions included a wide variety of tasks related to processing reenlistments, retirements, extensions, and incoming personnel.  He was stationed at Takhli for the duration of his service in Thailand.

In a lay statement received in December 2013 the Veteran wrote: "While in Thailand I was allowed to go over to Vietnam to reenlist.  That was a common practice as reenlistment bonus was not taxed if reenlistment was performed in country.  Pay records and DD Form 214 can confirm this info."  

Service personnel records show that the Veteran reenlisted in March 1970 while he was stationed in Thailand; however, there is no indication that it took place in Vietnam.  In a Report of General Information dated February 2014, the Veteran stated "he made trips to Vietnam to reenlist.  He did not have actual dates of when he was in country."

The Veteran reiterated at his March 2017 hearing that he went to Vietnam to get a tax-free reenlistment bonus.  He also reported for the first time that he set foot on land in the Republic of Vietnam three or four times and stayed overnight each time.  He stated that his MOS "allowed me to go over there and check the DD Form 98s at the offices."  He would take a "hop" on a C-47 and arrive in Saigon.  He elaborated:

In a personnel thing, even the people that they deploy . . . certain things had to be checked in their records.  So . . . even though I was in Thailand, [I] went over with them to make sure that everything was squared away with them.  And then I took another hop back home.

The Veteran testified that he did not have copies of travel duty orders or service records for these overnight trips.  His wife, to whom he was married when he was stationed in Thailand, was asked if she recalled hearing him talk about going to Vietnam during that time.  She recounted a story the Veteran had relayed to her and testified "a bomb went, came into the, the park where his friend was doing work for the office.  And he said it, it could've been him, you know.  So when he, when he got over to the area, he say, his body was charred, and he was sitting at his position."  The Veteran also reported incoming rounds in both Vietnam and Thailand, and specifically having to run to a bunker in Vietnam.

The Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his lay assertions.  Bardwell, 24 Vet. App. at 40; Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran's contention that his "DD Form 214 can confirm" his reenlistment in Vietnam appears to refer to its list of awards.  In his submissions, he highlighted his Vietnam Service Medal with Three Devices, Republic of Vietnam Gallantry Cross with Palm, and Republic of Vietnam Campaign Medal.  The M21-1 Adjudication Procedures Manual (M21-1) states: 

Receipt of the Vietnam Service Medal, Vietnam Campaign Medal, . . . and/or the Vietnam Cross of Gallantry is not acceptable proof of RVN service for the purpose of proving herbicide exposure.

The Vietnam Service Medal was given to service members who were stationed on ships offshore or flew high altitude missions over the RVN as well as those who served in Thailand.

The Vietnam Cross of Gallantry was awarded by the Vietnamese Government to all units subordinate to Military Assistance Command (MACV) and the U.S. Army Vietnam, regardless of their physical presence in the RVN.  Since this is a unit-level citation and not an individual citation, receipt of this medal alone is not acceptable proof of service in the RVN.

The Republic of Vietnam Campaign Medal was also awarded by the Government of the Republic of Vietnam, to both personnel in the Republic of Vietnam and personnel "outside the geographical limits of the Republic of Vietnam."  See Army Regulation 600-8-22, "Military Awards" (25 June 2015).  Thus, these awards are not evidence of physically going to Vietnam.

"The Board must establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) ("the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Here, the record contains numerous service personnel records documenting the Veteran's more than 20 years of service, including assignments and performance evaluations with extensive descriptions of his duties.  However, there are no records, or duty descriptions, of any TDY or trips to Vietnam.  Given the regular documentation of his duties, the Board believes that the type of TDYs described by the Veteran would ordinarily be recorded.  The absence of such documentation establishes a foundation for drawing the inference that the trips to Vietnam did not occur.

While the Veteran is competent to report going to Vietnam, and his spouse is competent to report what she was told, the Board does not find the reports of setting foot in Vietnam credible.  The Board attributes greater weight to the absence of documentation in the service records of any such TDY or trip and concludes that the evidence is against a finding that the Veteran's conditions of service involved duty or visitation in the Republic of Vietnam.  Thus, the presumption of herbicide agent exposure under 38 C.F.R. § 3.307(a)(6)(iii) does not apply. 

Direct Herbicide Agent Exposure

The Veteran may still establish exposure to herbicide by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  He contends that he was exposed because while he was stationed at Takhli he "was assigned an additional duty as NCOIC of a disaster control team.  [I] was tasked to help keep runway free of debris and foreign objects that fell from aircraft returning from missions over Vietnam."  See lay statement received in December 2013.  In his June 2015 substantive appeal he reiterated this report and "[attributed] my cancer to this duty."

At the March 2017 hearing, his wife testified, "he was supposed to have been over there doing personnel work.  But he said he was cleaning up the bombs and stuff that, that was thrown down on the, from, from the sky.  And [dragging] stuff that had fallen out of the planes, he was always complaining."

A buddy statement received in June 2017 from a fellow NCO stationed at Takhli with the Veteran reported: "We were assigned to the same organization and roommates until [June 1970.  The Veteran] had the additional duty as NCOIC of a Disaster Control Team.  He supervised fellow Airmen in policing the runway and adjacent areas, by removing extraneous debris, fragment[,] and objects that fell from the aircraft taking off and landing."

The Board finds these reports of additional duty on the disaster control team competent and credible.

The M21-1 Adjudication Procedures Manual (M21-1) states that certain veterans serving at Takhli AFB in specific MOS/duties may be conceded herbicide exposure.  Specifically, "security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  M21-1, IV.ii.1.H.5.b.

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to herbicide agent during service.  Personnel records were obtained, and in May 2014, VA issued a "Formal Finding on the Unavailability to Verify Exposure to Agent Orange."  VA stated, "We have determined that the evidence of record does not establish exposure to Agent Orange for this Veteran."  The memorandum described efforts taken to verify the Veteran's exposure, including that Veteran was asked for but unable to provide a specific date range for his reported TDY to Vietnam.  The memo stated that the M21-1 "has identified specific MOS associated with exposure to herbicides in Thailand.  Veteran's MOS as Personnel Tech is not listed as one for which herbicide exposure can be conceded."

The Veteran has not submitted evidence, lay or otherwise, that he served in these capacities or near the air base perimeter.  Thus, exposure to herbicide agent cannot be conceded.

The Veteran contends that handling the runway debris exposed him to herbicide agent.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence may be competent on a variety of matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to establish that the debris he handled was actually contaminated by herbicide agent.  The ability to identify an herbicide agent on sight or smell is not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  See Bardwell, 24 Vet. App. 36 (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Id.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  

In this case, the Veteran handled debris that in some cases came from aircraft that had traveled from Republic of Vietnam.  While the Veteran appears to sincerely believe that the debris was contaminated with herbicide agent, the Board finds that the identification of herbicide agent based on this reasoning is not within his ability as a lay person because he has not demonstrated the expertise that would enable him to make such an identification.  Thus, the Board finds that the Veteran's contention that the debris was contaminated by herbicide agent is not a competent lay statement and is not entitled to probative weight.  The Board finds that the evidence does not establish that handling the debris exposed the Veteran to herbicide agent.

As the evidence is against a finding of herbicide agent exposure, the Board finds the claim of entitlement to service connection for prostate cancer must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence to reopen a claim of service connection for a bilateral eye condition has been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of service connection for a right hamstring injury has been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of service connection for a right ankle condition has been presented; to this extent, the appeal is granted.

Service connection for prostate cancer is denied.



REMAND

Reopening the service connection claims does not end those inquiries.  Rather, the claims must now be considered on the merits.  For the reasons that follow, the Board finds that the claims must be remanded.

Relevant to all remanded issues, the Veteran testified at his May 2017 hearing that he receives ongoing treatment for his service-connected bilateral hearing loss and residuals of right hamstring injury and claimed back and left ankle conditions.  He reported both VA and private treatment (under Dr. Y).  He also reported October 2016 treatment for hearing loss at a facility in Bowie, Maryland and testified that the doctor told him his hearing is "getting a little bit worse."  He stated that Dr. Y had seen his left leg in April 2016.

The most recent VA treatment records are from April 2016, and the most recent treatment records from Dr. Y are dated in December 2013.  On remand, any outstanding relevant treatment records from these providers should be obtained.

In March 2014, a VA examiner provided a negative nexus opinion regarding the Veteran's claim of entitlement to service connection for a back condition.  The entire rationale for the opinion was: "In June of 1980, on a medical history form, the veteran checked 'no' for recurrent back pain.  No medical complaints of back pain noted in the c file."  The latter statement is inaccurate, as the service treatment records (STRs) show a report of back pain in April 1959 after an auto accident, and an April 1978 football injury of back pain diagnosed as musculoskeletal strain.  As this opinion appears to be based on inaccurate or incomplete facts, the Board finds that another opinion is necessary in order to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  STRs dated in January 1979 and June 1980 document a right ankle pain and a "severe ankle twist" when the Veteran played football in service.  Current right ankle pain is noted in an October 2007 private treatment record, an April 2012 VA treatment record, and in the Veteran's hearing testimony.  The Board finds that an examination is necessary in order to adjudicate the right ankle service connection claim.

At the March 2017 hearing, the Veteran testified that his service-connected bilateral hearing loss and residuals of left hamstring injury had worsened since his most recent VA examinations conducted in August 2016.  As noted above, he also identified relevant outstanding treatment records.  VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his bilateral hearing loss and residuals of left hamstring injury.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the Bowie, Maryland provider he saw for hearing loss in October 2016.

After securing any necessary authorization, obtain any relevant outstanding treatment records from:

a.  The Bowie, Maryland provider

b.  Dr. Y. dated after December 2013

c.  VA treatment records dated since April 2016

2.  Return the file to the March 2014 examiner for an addendum opinion.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the nature and etiology of the Veteran's claimed back condition.  The examiner is to review the claims file and provide a medical opinion answering the following questions:

Is it as least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's current degenerative arthritis of the lumbar spine and/or lumbar spondylosis:

a)  Had onset in service (June 1958 to October 1980)?

b)  Manifested within one year of separation from service (October 1981)?

c)  Is caused by or related to the April 1959 report of back pain after an auto accident and/or the April 1978 of back pain diagnosed as musculoskeletal strain?

Please consider the Veteran's report that ever since service, his back hurts when he puts pressure on his right leg.

The Veteran need not be physically re-examined unless an examination is deemed necessary.  Complete rationales for opinions expressed and conclusions reached should be set forth in the report.  If the evaluator cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for an appropriate VA examination to determine whether any current right ankle disability is related to service.  The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should:

a)  Identify any right ankle disability present at any time since November 2012.

b) For each identified right ankle disability, please state whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) related to the in-service twist/sprain documented in the STRs.

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

4.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his bilateral hearing loss and residuals of left hamstring injury.

All findings and a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

5.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


